Motion to dismiss appeal from a decision of the Workmen’s Compensation Board, which determined only the issue of employer-employee relationship and continued the ease for consideration of the issues of accident, notice and causal relationship, granted, without costs, upon the ground the decision is nonfinal. (Matter of McAndrews v. Bethlehem Steel Corp., 37 A D 2d 699; Matter of Sparone v. General Elec. Co., 203 App. Div. 273.) Herlihy, P. J., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur.